Citation Nr: 1026769	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  06-15 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability, to include as secondary to a service-connected 
disability.

2.  Entitlement to service connection for gastroesophageal reflux 
disease (GERD), to include as secondary to a service-connected 
disability.

3.  Entitlement to service connection for irritable bowel 
syndrome (IBS), to include as secondary to a service-connected 
disability.

4.  Entitlement to service connection for a disability manifested 
by sexual dysfunction, to include as secondary to a service-
connected disability.

5.  Entitlement to service connection for obstructive sleep 
disorder, to include as secondary to a service-connected 
disability.

6.  Entitlement to an initial rating in excess of 10 percent for 
hypertension.

7.  Entitlement to an initial rating in excess of 50 percent for 
PTSD.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to April 
1972. 
 
This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In 
November 2005, the RO denied service connection for GERD, IBS, 
sexual dysfunction, and obstructive sleep disorder.  In January 
2007, the RO denied service connection for a right ankle 
disability.  Then, in August 2007, the RO granted service 
connection for hypertension and assigned a 10 percent disability 
evaluation.  Also, in March 2009, the RO granted service 
connection for PTSD and assigned a 50 percent disability 
evaluation.  

The claims for service connection for a right ankle disability, 
GERD, IBS, and obstructive sleep disorder, and an increased 
rating for hypertension are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO.  


FINDINGS OF FACT

1.  Erectile dysfunction has been aggravated by the service-
connected diabetes mellitus.

2.  The Veteran's PTSD has been manifested by suicidal ideation 
at times, some difficulty working with others, and some 
irritability towards his wife.  However, obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous panic 
or depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; and 
an inability to establish and maintain effective relationships 
have not been shown.  


CONCLUSIONS OF LAW

1. Erectile dysfunction was aggravated by service-connected 
diabetes mellitus.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2009).

2.  The criteria for a rating in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.130, Diagnostic Code (DC) 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  This law 
eliminated the concept of a well-grounded claim, redefined the 
obligations of VA with respect to the duty to assist, and imposed 
on VA certain notification requirements.  Without deciding 
whether the notice and development requirements of VCAA have been 
satisfied as to the issue of service connection for a disability 
manifested by erectile dysfunction, it is the Board's conclusion 
that the VCAA does not preclude the Board from adjudicating this 
claim.  This is so because the Board is taking action favorable 
to the Veteran on this issue, and a decision at this point poses 
no risk of prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The United States Court of Appeals for Veterans Claims (Court) 
has also held, however, that VCAA notice is not required under 
circumstances where a claim for service connection is granted, a 
rating and an effective date are assigned, and the claimant files 
an appeal as to the evaluation assigned to that grant.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006) (in which the 
Court held that, "[i]n cases where service connection has been 
granted and an initial disability rating and effective date have 
been assigned, the typical service connection claim has been more 
than substantiated-it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled").  Rather, under 
those circumstances, the provisions of 38 U.S.C.A. §§ 5104 & 7105 
and 38 C.F.R. § 3.103 are for application.  Id.  

Here, the Veteran's claim for an increased rating for his 
service-connected PTSD essentially fall within this fact pattern.  
After receiving notice of the award of service connection for 
this disability here at issue, the Veteran perfected a timely 
appeal with respect to the rating initially assigned to the 
grant.  Clearly, no further section 5103(a) notice is required 
for this increased rating claim.  

As for the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 38 C.F.R. 
§ 3.103, the record shows that the Veteran has been provided with 
various communications [including the notice of the March 2009 
rating decision and the December 2009 statement of the case 
(SOC)] that contain notice of VA's rating criteria, his appellate 
rights, a summary of relevant evidence, citations to applicable 
law, and a discussion of the reasons for the decision made by the 
agency of original jurisdiction.  In short, the procedural 
requirements of the law have been satisfied.  No further due 
process development of notification of this increased rating 
claim is required.  

Of particular significance to the Board in this regard is the 
fact that the Veteran has been able to participate effectively in 
the processing of his claim.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of this increased rating claim 
would have been different had complete VCAA notice been provided 
at an earlier time.

VA has done everything reasonably possible to assist the Veteran 
with respect to his increased rating claim adjudicated herein in 
accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2009).  Service treatment records have been 
associated with the claims file.  All identified and available 
treatment records have been secured.  The Veteran has been 
medically evaluated in conjunction with his claim.  As the Board 
will discuss in detail in its analysis below, the Veteran was 
provided with a VA examination.  The report of this examination 
reflects that the examiner reviewed the Veteran's past medical 
history, recorded his current complaints, conducted an 
appropriate interview, and rendered appropriate diagnoses and 
opinions consistent with the remainder of the evidence of record.  
The Board therefore concludes that this examination report is 
adequate for purposes of rendering a decision in the instant 
appeal.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Veteran and his representative 
have not contended otherwise.  The Veteran declined to have a 
personal hearing.  Thus, the duties to notify and assist have 
been met as to this increased rating claim.

Analysis

A.	 Service Connection For A Disability Manifested By Erectile 
Dysfunction

The Veteran contends that his sexual dysfunction is due to his 
service-connected diabetes mellitus.  

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110.  "Service connection" basically means that the facts, 
shown by evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service in 
the Armed Forces, or if preexisting such service, was aggravated 
therein.  This may be accomplished by affirmatively showing 
inception or aggravation during service or through the 
application of statutory presumptions.  38 C.F.R. § 3.303(a).  
Where chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Service connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and (2) 
that the current disability was either (a) caused by or (b) 
aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

Among the Veteran's service-connected disabilities is diabetes 
mellitus. Additionally, the Veteran currently has erectile 
dysfunction as noted by multiple medical records in the claims 
folder.  The issue is, therefore, whether the Veteran's erectile 
dysfunction was either caused or aggravated by his service-
connected diabetes mellitus.  See Allen, supra.

Various opinions have addressed the relationship between the 
Veteran's erectile dysfunction and diabetes mellitus.  An October 
2006 VA examination report noted that the Veteran's impotence was 
a complication of diabetes mellitus as the severity of the 
complication was deemed to be caused by the diabetes.  In an 
addendum to that report, the examiner indicated that impotence 
was aggravated by diabetes mellitus but that a determination of 
the degree of aggravation would be mere speculation.  

Also, in an October 2008 VA examination report, a VA examiner 
stated that she could not resolve the issue of a relationship 
between service-connected diabetes mellitus and erectile 
dysfunction without resort to mere speculation.  She noted that 
there were multiple risk factors for his erectile dysfunction 
including Parkinson's disease, diabetes mellitus, hypertension, 
etc. and that it was difficult to pinpoint which one caused 
erectile dysfunction.  

Additionally, a November 2009 VA examiner acknowledged the 
Veteran's impotence.  This examiner diagnosed erectile 
dysfunction and determined that it was a complication of the 
Veteran's diabetes mellitus.  The examiner explained that 
erectile dysfunction was due to macro vascular complications 
related to diabetes.  

Based on the evidence and resolving all doubt in the Veteran's 
favor, the Board finds that the objective evidence supports a 
finding that his erectile dysfunction was aggravated by his 
service-connected diabetes mellitus.  For the foregoing reasons, 
the claim of entitlement to service connection for erectile 
dysfunction is granted on a secondary basis.

B.	Increased Rating For PTSD

The Veteran essentially contends that his PTSD is more severe 
than contemplated by the current 50 percent disability 
evaluation. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  Each disability must be viewed in relation to its 
history, with an emphasis on the limitation of activity imposed 
by the disabling condition.  Medical reports must be interpreted 
in light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working or 
seeking work.  Where there is a question as to which of two 
disability evaluations shall be applied, the higher evaluation is 
to be assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.2, 4.7.  

Since the initial grant of service connection, the Veteran's PTSD 
has been assigned a 50 percent disability evaluation.  In an 
appeal of an initial rating, consideration must be given to 
"staged" ratings, i.e., disability ratings for separate periods 
of time based on the facts found.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign a rating based on all the evidence of record that 
bears on occupational and social impairment rather than solely on 
the examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not assign a 
rating solely on the basis of social impairment. See 38 C.F.R. § 
4.126.  Age may not be considered as a factor in evaluating a 
service-connected disability.  38 C.F.R. § 4.19.

The Veteran's disability has been evaluated under Diagnostic Code 
9411 for PTSD.  Under the relevant rating criteria,  a 50 percent 
rating is assigned when there is occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

A 70 percent rating is warranted when there is occupational and 
social impairment with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood due to 
symptoms such as suicidal ideation; obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and an inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is evidence of 
total occupational and social impairment due to gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living; disorientation to time or place; 
memory loss for names of close relatives, own occupation or own 
name.  Id.

The psychiatric symptoms listed in the above rating criteria are 
not exclusive, but are examples of typical symptoms for the 
listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 
436 (2002).

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM- 
IV), p. 32).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words or 
by a GAF score, is to be considered, but it is not determinative 
of the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 (1995).

In addition to PTSD, for which service connection has been 
established, the record shows additional diagnoses of depression 
and an adjustment disorder, which are not currently service-
connected. 

It is now well-settled that the Board is precluded from 
differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability, in the absence of medical evidence which does so.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

The medical evidence in the instant case does not differentiate 
between the symptomatology associated with the Veteran's PTSD and 
that resulting from his nonservice-connected psychiatric 
disorders.  Further, no mental health professional has attempted 
to distinguish between said symptomatology.  It appears that to 
delineate between PTSD and the other disorders would be an 
impossibility. Accordingly, for the purposes of this decision, 
the Board will attribute all of the Veteran's psychiatric 
symptoms to his service-connected PTSD.

The Veteran's service-connected PTSD is currently rated 50 
percent disabling.  The Board has reviewed the evidence in order 
to determine whether the criteria for the assignment of a higher 
disability rating have been met.  

As noted above, in order to obtain a 70 percent disability 
evaluation, the evidence must demonstrate occupational and social 
impairment with deficiencies in most areas such as work, school, 
family relations, judgment, thinking, or mood due to symptoms 
such as suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or a work-
like setting); and an inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411.
As to suicidal ideation, the Veteran has been noted to harbor 
fleeting ideas but has indicated on multiple occasions that he 
does not intend to act on those thoughts (e.g. December 2004, 
March 2005, April 2005, October 2005, August 2007, February 2008, 
and October 2008).  He has indicated that he will not go through 
with his ideas as does not want to hurt his grandchildren (e.g. 
May 2006).  

There is no evidence of obsessional rituals which interfere with 
routine activities in the record.  Notably, the October 2008 VA 
examination report noted that there was no such symptom. 

Likewise, there is no evidence of intermittently illogical, 
obscure, or irrelevant speech.  The Veteran has consistently 
demonstrated spontaneous speech (e.g. January 2005 and October 
2005), clear and soft spoken speech (e.g. October 2004, December 
2004, April 2005, and September 2005), and coherent and goal 
directed speech (e.g. June 2006).  Thought form, progression, and 
content have also been coherent (e.g. August 2007, February 2008, 
and February 2009).

While the Veteran has been noted be depressed on occasion (e.g. 
April 2005, May 2005, and October 2008), there is no evidence 
that it has been to a degree that it affects his ability to 
function independently, appropriately and effectively.  For the 
most part, however, the Veteran has denied depression (e.g. May 
2006, June 2006, and November 2006), and endorsed a good or 
stable mood (e.g. September 2004, January 2005, and February 
2008).  There is also no evidence of near-continuous panic. 

As to impaired impulse control (such as unprovoked irritability 
with periods of violence), the Veteran has indicated that he is 
irritable and tense when forgets to take his medication (e.g. 
February 2008 and February 2009).  The Veteran has stated that he 
yells at his wife and then feels bad (e.g. October 2001, January 
2005, May 2005, and October 2005).  The October 2008 VA 
examination report noted that the Veteran had a history of 
violence and aggression when he was drinking and had some 
incidents of road rage, but that the Veteran now had good impulse 
control.  

There is no indication of spatial disorientation.  The Veteran 
has been routinely observed to be alert; and oriented to person, 
time, and place (e.g. September 2004, December 2004, January 
2005, March 2005, April 2005, July 2005, September 2005, March 
2006, April 2006, May 2006, July 2006, September 2006, and 
October 2008).  Additionally, in August 2007, it was noted that 
his abstract reasoning was intact. 

Although the Veteran was noted to be somewhat disheveled on one 
occasion (e.g. May 2006), he has consistently been noted to be 
reasonably dressed and groomed (e.g. August 2007, February 2008, 
and February 2009).  In September 2004, it was noted that he had 
good hygiene.  On VA examination in October 2008, the examiner 
observed that the Veteran was clean, neatly groomed, and 
appropriately dressed.  

As to difficulty in adapting to stressful circumstances 
(including work or a work-like setting), it was noted in April 
2005 that if not for the ability to be able to work alone, the 
Veteran would have had more difficulty at the workplace.  In 
October 2008, the Veteran reported mild occupational impairment 
of not wanting to work around a lot of people and some 
irritability with co-workers; however, he indicated no 
significant history of occupational difficulties due to PTSD. 

With the regard to an inability to establish and maintain 
effective relationships, the Board notes that the Veteran avoids 
people except his family and fellow Vietnam veterans.   He also 
meets his motorcycle buddies about twice a month.  The Veteran 
has been married for over 40 years to his wife with whom he has 
four children.  He has a good relationship with his children.  On 
VA examination in October 208, the Veteran reported feeling 
distant and cut off from others, an inability to maintain social 
relationships, and a history of family conflict.  It was also 
noted that the Veteran did not share a room with this wife 
because of his nightmares.  

Based on the evidence, the Board finds that the criteria for a 
rating in excess of 50 percent for service-connected PTSD have 
not been met.  The Veteran endorsed suicidal ideation at times, 
has had difficulty working with others, and some irritability 
towards his wife.  However, he has not demonstrated obsessional 
rituals which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous panic 
or depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; and 
an inability to establish and maintain effective relationships.  
See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Additionally, the 
evidence shows that while the Veteran had a history of violence, 
he now had good impulse control and he has been married for over 
40 years to his wife and enjoys a good relationship with his 
children.  He also socializes with other veterans and motorcycle 
buddies.  

Also, the Veteran has been assigned GAF scores of 42 (January 
2005, April 2005, and May 2005), 43 (March 2005), 45 (October 
2004, December 2004, January 2005, September 2005, May 2006, June 
2006, and July 2006), 50 (February 2006), 60 (October 2008), 73 
(February 2008 and February 2009), 75 (September 2006 and August 
2007), and 77 (February 2008).  Although a GAF score alone is not 
a basis for assigning a disability rating, GAF scores ranging 
between 41 and 50 are assigned when there are serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent 
shoplifting), or any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job); 
and scores between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, and has some meaningful interpersonal relationships.  38 
C.F.R. § 4.130 (incorporating by reference the VA's adoption of 
the DSM-IV, for rating purposes). See Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.) (DSM-IV); 38 C.F.R. § 4.130 
(incorporating by reference the VA's adoption of the DSM-IV for 
rating purposes).  The Veteran's GAF scores vary widely; however, 
the predominant scores are consistent with findings such of mild 
to moderate symptoms, and are congruent with a 50 percent 
disability rating.

Accordingly, and based on this evidentiary posture, the Board 
finds that, since the effective date of service connection, there 
were no distinct periods of time during which the Veteran's 
disability was more than 50 percent disabling.  The criteria 
supportive of the next higher rating of 70 percent have not been 
shown.  He is therefore not entitled to receive a "staged" 
rating.  Fenderson, supra.

Furthermore, as previously noted herein, in October 2008, the 
Veteran reported mild occupational impairment of not wanting to 
work around a lot of people and some irritability with co-
workers.  He indicated, however, that he had no significant 
history of occupational difficulties due to his PTSD.  
Accordingly, no further discussion of a claim for a total rating 
based on individual unemployability due to service-connected 
disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  

Finally, the Veteran has not been hospitalized for his 
disability, and he reported no significant history of 
occupational difficulties due to PTSD in October 2008.  In any 
case, the existing schedular rating is already based upon the 
average impairment of earning capacity, and is intended to be 
considered from the point of view of the veteran working or 
seeking work.  Accordingly, referral for consideration of an 
extraschedular rating is not warranted.  38 C.F.R. § 3.321 
(b)(1).  


ORDER

Service connection for a disability manifested by erectile 
dysfunction is granted.  

An initial rating in excess of 50 percent for PTSD is denied.


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is deemed 
necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  See also Robinette 
v. Brown, 8 Vet. App. 69, 76 (1995).  Service connection may be 
established on a secondary basis for a disability that is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a) (2009). Establishing service 
connection on a secondary basis requires evidence sufficient to 
show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated by 
a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995).

As to the claims for service connection for a right ankle 
disability, GERD, IBS, and obstructive sleep disorder, the 
Veteran claims that they are due to his service-connected 
disabilities.  He mainly contends that they are due to service-
connected diabetes mellitus and/or PTSD.  However, he also 
asserts that they could be due to any of his other service-
connected disabilities.  In this regard, the Board notes that the 
Veteran is also service-connected for hypertensive heart disease, 
urinary incontinence, peripheral vascular disease of the 
bilateral lower extremities, peripheral neuropathy of the 
bilateral upper and lower extremities, tinnitus, and hearing 
loss.  The Veteran has not been afforded an examination to 
determine whether any of the claimed disabilities are related to 
any of his service-connected disabilities.  The Court has held 
that, when aggravation of a veteran's nonservice-connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service connected 
for that degree of aggravation. See Allen v. Brown, 7 Vet. App. 
439, 446 (1995); see also 38 C.F.R. § 3.310 (2009).

As to the claim for an increased rating for hypertension, 
additional evidence (including in particular a November 2009 VA 
examination report) has been received since the claim was last 
adjudicated in March 2009.  This evidence has not been reviewed 
by the agency of original jurisdiction (AOJ), and there is no 
indication from the Veteran or his representative that he wishes 
to waive this procedural right.  38 C.F.R. §§ 19.37, 20.1304 
(2009).  As the evidence received pertains directly to the issue 
on appeal, and as it was submitted without a waiver of AOJ 
consideration, the Board finds it must remand this issue for RO 
consideration of all relevant medical evidence of record.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate 
VA examination to ascertain the extent, 
nature, and etiology of his asserted right 
ankle disability.  The entire claims file, to 
include a complete copy of this Remand, must 
be made available to the examiner in 
conjunction with conducting the examination 
of the Veteran.  The examiner should annotate 
in his/her report to reflect review of the 
claims file was undertaken.  A discussion of 
the Veteran's documented medical history and 
assertions should also be included.  All 
appropriate tests or studies should be 
accomplished, and all clinical findings 
should be reported in detail.

The examiner should clearly identify if the 
Veteran currently has a right ankle 
disability.  If so, the examiner should 
render an opinion, consistent with sound 
medical principles, as to whether it is at 
least as likely as not, i.e., a 50 percent 
probability or greater, that any right ankle 
disability found on examination had its 
clinical onset in service or is otherwise 
related to active duty.  

The examiner should also determine whether it 
is at least as likely as not, i.e., a 
50 percent probability or greater, that any 
diagnosed right ankle disability found on 
examination was caused by, or is aggravated 
by any of the Veteran's service-connected 
disabilities, including in particular his 
diabetes mellitus and PTSD.  If any of the 
service-connected disabilities aggravate 
(permanently worsens) the diagnosed right 
ankle disability, the examiner should 
identify the percentage of disability which 
is attributable to the aggravation.

A complete rationale for any opinion 
expressed should be provided and any 
contradictory evidence should be reconciled.  
If the requested opinion cannot be rendered 
without resort to speculation, the examiner 
should so state.

2.  Also, schedule the Veteran for an 
appropriate VA examination to ascertain the 
extent, nature, and etiology of his any GERD 
and IBS found on examination.  The entire 
claims file, to include a complete copy of 
this Remand, must be made available to the 
examiner in conjunction with conducting the 
examination of the Veteran.  The examiner 
should annotate his/her report to reflect 
review of the claims file was undertaken.  A 
discussion of the Veteran's documented 
medical history and assertions should also be 
included.  All appropriate tests or studies 
should be accomplished, and all clinical 
findings should be reported in detail.

The examiner should clearly identify if the 
Veteran currently has GERD and IBS.  For 
either disorder diagnosed on examination, the 
examiner should render an opinion, consistent 
with sound medical principles, as to whether 
it is at least as likely as not, i.e., a 
50 percent probability or greater, that any 
such disability found on examination had its 
clinical onset in service or is otherwise 
related to active duty.  

The examiner should also determine whether it 
is at least as likely as not, i.e., a 
50 percent probability or greater, that any 
diagnosed GERD and IBS found on examination 
were caused by, or aggravated by any of the 
Veteran's service-connected disabilities, 
including in particular his diabetes mellitus 
and PTSD.  If any of the service-connected 
disabilities aggravate (i.e., permanently 
worsens) GERD or IBS, the examiner should 
identify the percentage of disability which 
is attributable to the aggravation.

A complete rationale for any opinion 
expressed should be provided and any 
contradictory evidence should be reconciled.  
If the requested opinion cannot be rendered 
without resort to speculation, the examiner 
should so state.

3.  In addition, schedule the Veteran for an 
appropriate VA examination to ascertain the 
extent, nature, and etiology of his asserted 
obstructive sleep disorder.  The entire 
claims file, to include a complete copy of 
this Remand, must be made available to the 
examiner in conjunction with conducting the 
examination of the Veteran.  The examiner 
should annotate his/her report to reflect 
review of the claims file was undertaken.  A 
discussion of the Veteran's documented 
medical history and assertions should also be 
included.  All appropriate tests or studies 
should be accomplished, and all clinical 
findings should be reported in detail.

The examiner should clearly identify if the 
Veteran currently has an obstructive sleep 
disorder.  If so, the examiner should render 
an opinion, consistent with sound medical 
principles, as to whether it is at least as 
likely as not, i.e., a 50 percent probability 
or greater, that any such disability found on 
examination had its clinical onset in service 
or is otherwise related to active duty.  

The examiner should also determine whether it 
is at least as likely as not, i.e., a 
50 percent probability or greater, that any 
claimed obstructive sleep disorder found on 
examination was caused by, or is aggravated 
by any of the Veteran's service-connected 
disabilities, including in particular his 
diabetes mellitus and PTSD.  If any of the 
service-connected disabilities aggravate 
(i.e., permanently worsens) the obstructive 
sleep disorder, the examiner should identify 
the percentage of disability which is 
attributable to the aggravation.

A complete rationale for any opinion 
expressed should be provided and any 
contradictory evidence should be reconciled.  
If the requested opinion cannot be rendered 
without resort to speculation, the examiner 
should so state.

4.  Readjudicate the issues remaining on 
appeal.  If the decisions remain adverse to 
the Veteran, he and his representative should 
be provided with a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.  

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2009).  He has the right to submit additional 
evidence and argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


